Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 14-24 allowed.
             The following is an examiner’s statement of reasons for allowance: 
         Applicant’s arguments, see pages 5-17 of the Appeal Brief, filed 02/11/2021, with respect to the (final) rejection(s) of claim(s) 15-18, 19, 20, 21 under 35 U.S.C. 102(a)(1) as being anticipated by Bruce et al (US 2015/0255281)/ the rejection(s) of claim(s) 1, 3, 5, 6-7,10,14 under 35 U.S.C. 102(a)(1) as being anticipated by Bruce et al (US 2015/0255281)/ the rejection(s) of claim(s) 1, 3,14 under 35 U.S.C. 103 as being unpatentable over Brar et al (US 2007/0145417) in view of Bruce et al (US 2015/0255281)/ the rejection(s) of claim(s) 8-9 under 35 U.S.C. 103 as being unpatentable over Bruce et al (US 2015/0255281) and Ozaki et al (US 2015/0194514)/ the rejection(s) of claim 24 under 35 U.S.C. 103 as being unpatentable over Bruce et al (US 2015/0255281) ( particularly the arguments that Bruce does not disclose a III-V semiconductor having etched portions as required in claim 15 because Bruce clearly defines “III-V material 34 is formed subsurface in the substrate 12 and Bruce’s substrate 12 is etched while Bruce’s III-V crystalline compound is not etched and none of the components illustrated in FIG. 3A of Bruce ,which shows substrate 12 has an etched portion that forms a trench 20 having a sidewall and bottom, include III-V material; Bruce does not disclose a passivation layer is present on the . 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.